By the Court.
The writ of error is refused.
Lomax, Christian, Gholson and Scarburgh, J’s, dissented from the judgment refusing peremptorily at this time, the writ of error. Without meaning at this timte to express any opinion upon the sufficiency of the alleged errors to reverse the sentence of the Circuit Court, they deem it a proper case for a more solemn considera*536tion, after awarding the writ of error, and when the proceedings upon the writ shall have been matured. They do not regard the case so plain upon the record, that the prisoner should be precluded from such a consideration of the errors alleged.